      Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

 CSX Transportation, Inc.

                                Plaintiff,

                v.                                          CASE NO: 5:21-cv-00213


 Texas Grease Enterprises, LLC,

                                Defendant.

                                      COMPLAINT

       Plaintiff CSX Transportation, Inc., by and through its attorneys, Cohen & Merrick

P.C., files this Complaint against defendant Texas Grease Enterprises, and in support

thereof, avers as follows:

                                         PARTIES

       1.      Plaintiff, CSX Transportation, Inc. (“CSX”), is a corporation incorporated

under the laws of the Commonwealth of Virginia, with its principal place of business in

Jacksonville, Florida.

       2.       CSX operates as an interstate rail carrier subject to the jurisdiction of the

U.S. Surface Transportation Board and is governed by the provisions of the Interstate

Commerce Act, 49 U.S.C. § 10101, et seq.

       3.      Texas Grease Enterprises, LLC (“Texas Grease”), doing business under the

assumed name The Team Enterprises, is a Texas limited liability company with its

principal place of business in San Antonio, Texas. Texas Grease is a member-managed

limited liability company with three members: James Espinosa, Gabino Garcia, and Raul

Saucedo. The members of Texas Grease are residents of Texas.
       Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 2 of 7




                                       JURISDICTION

          4.    Jurisdiction is based upon 28 U.S.C § 1337 as this is a cause of action arising

under the Interstate Commerce Act, 49 U.S.C. §§10101 et seq.

          5.    Jurisdiction in this matter is also based upon 28 U.S.C. § 1332(a), as the

matter in controversy exceed $75,000.00, and there is complete diversity of citizenship

among the parties.

                                            VENUE

          6.    Venue properly lies in this district pursuant to 28 USC § 1391(b) because

the defendant is subject to personal jurisdiction in this judicial district and a substantial part

of the events or omissions giving rise to CSX’s claims occurred this judicial district.

                                        PREDICATE FACTS

          7.    CSX incorporates all preceding paragraphs as if fully set forth at length

herein.

          8.    The rules which set forth the CSX’s terms and conditions for transporting

freight are set out in CSX’s Intermodal Rules Directory No. 1, its tariffs, and subsequent

amendments of the same, which are public tariffs posted on the internet (collectively the

“Tariff”).

          9.    The subject matter of this litigation arises from freight charges assessed

pursuant to the Tariff, agreements, and/or price authorities governing the common carriage

of freight by CSX.




                                                2
       Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 3 of 7




          10.   Price authorities are agreements between CSX and third-party customers

seeking transportation services, like Texas Grease, establishing specified rates under

specified terms and conditions, including incorporation of the Tariff.

          11.   Texas Grease engaged CSX to transport shipments of freight via interstate

rail and requested CSX transport empty railcars to a location designated by Texas Grease

for loading and/or unloading (the “Shipments”).

          12.   CSX transported the Shipments pursuant to price authority agreements

entered into between CSX and Texas Grease and subsequent amendments of the same (the

“Agreement”).

          13.   Under the Agreement, Texas Grease must pay freight and related charges

to CSX for the interstate transportation of freight by rail in accordance with rates

established by the Agreement and/or the Tariff and price authorities.

          14.   Additionally, Texas Grease must pay CSX within fifteen days of CSX

invoicing Texas Grease for the transportation services provided by CSX.

          15.   Pursuant to the Agreement and/or the Tariff, Texas Grease’s failure to

timely pay the freight charges owed results in finance charges accruing at the rate of twelve

percent (12%) per annum. The finance charges continue to accrue on delinquent invoices

until paid in full.

          16.   Pursuant to the Tariff, CSX is entitled to recover attorney’s fees and costs

incurred in seeking collection of any unpaid invoices, including litigation costs.

                                         Count I
                            (Failure to Pay Freight Charges)

          17.   CSX incorporates all preceding paragraphs as if fully set forth at length

herein.



                                              3
         Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 4 of 7




         18.     Between August 2018 and September 2019, CSX transported the Shipments

from Seneca, Illinois to Chicago, Illinois to Laredo, Texas at the request of Texas Grease.

         19.     Pursuant to the terms of the Agreement, Texas Grease is responsible for

paying CSX for the transportation services CSX rendered to Texas Grease.

         20.     Since August of 2018, CSX submitted invoices to Texas Grease for the

freight charges Texas Grease accrued.

         21.     Although CSX made demands upon Texas Grease for payment of the freight

charges, Texas Grease has failed and/or otherwise refused to pay any of the charges.

         22.     The outstanding balance of freight charges owed to CSX for the Shipments

is not less than $91,645.00 plus interest, late fees, finance charges and attorneys’ fees and

costs.

                                       COUNT II
                         (Breach of Contract (in the alternative))

         23.     CSX incorporates all preceding paragraphs as if fully set forth at

length herein.

         24.     The total principal amount of freight and related charges owed to CSX by

Texas Grease for the Shipments is $91,645.00.

         25.     Texas Grease entered into valid and existing agreement(s) with CSX

for transportation services via interstate rail.

         26.     Pursuant to the parties’ agreement(s), Texas Grease requested and

utilized CSX’s services for the transportation of freight by rail.

         27.     CSX provided the transportation services Texas Grease requested and CSX

submitted invoices to Texas Grease for the charges that Texas Grease incurred during the

periods listed above.



                                                   4
       Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 5 of 7




          28.    The assessed freight charges were determined and made applicable pursuant

to tariffs, rules, and rates, including the Agreement and the Tariff, governing the common

carriage of freight by interstate rail carriers.

          29.    Although CSX made demands upon Texas Grease for payment of the

outstanding transportation services charges, Texas Grease has failed and/or refused to pay

those charges, which are due and owing to CSX.

          30.    Texas Grease’s failure to pay CSX for the transportation services CSX

rendered is a breach of the parties’ agreement(s).

          31.    As a direct and proximate result of Texas Grease’s breach, CSX has been

damaged in the amount of $91,645.00 plus interest, late fees, finance charges, and

attorneys’ fees and costs.

                                         Count III
                             (Account Stated (in the alternative))

          32.    CSX incorporates all preceding paragraphs as if fully set forth at length

herein.

          33.    Texas Grease purchased transportation services via interstate rail from CSX

and agreed to pay CSX for all services CSX rendered.

          34.    During the time of Texas Grease’s purchases, CSX maintained an accurate

and running account of all debts for Texas Grease’s purchases of transportation services

via interstate rail.

          35.    CSX performed its obligations under its agreement(s) with Texas Grease,

rendering transportation services via interstate rail on behalf of Texas Grease.




                                                   5
       Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 6 of 7




        36.        CSX submitted written accounts to Texas Grease accurately

showing all debts owed by Texas Grease for its purchases of CSX’s services, which

amounts to $91,645.00.

        37.        Although CSX has demanded payment for the balance due, Texas

Grease has failed to pay.

        38.        Texas Grease has agreed to, assented to, or acquiesced in the

correctness of the account.

        39.        Texas Grease has not questioned or objected, either specifically or

generally, to the numerous accounts rendered.

                                         Count IV
                           (Unjust Enrichment (in the alternative))

        40.        CSX incorporates all preceding paragraphs as if fully set forth at

length herein.

        41.        At Texas Grease’s request, CSX conferred a benefit to Texas Grease

when CSX provided, and Texas Grease accepted, transportation services via

interstate rail.

        42.        The circumstances were such that Texas Grease believed or

reasonably should have believed that CSX expected Texas Grease to pay for the

transportation services CSX provided.

        43.        CSX has suffered a loss in the amount of $91,645.00 as a direct and

proximate result of Texas Grease’s failure to pay CSX for the services CSX

rendered on behalf of Texas Grease.

        44.        It is inequitable for Texas Grease to use CSX’s transportation

services and retain the benefit CSX bestowed upon Texas Grease without payment.



                                                6
      Case 5:21-cv-00213-OLG Document 1 Filed 03/04/21 Page 7 of 7




       45.     CSX is entitled to damages in the amount of at least $91,645.00, which

represents the reasonable and fair value of the transportation services Texas Grease

received from CSX.

       WHEREFORE, Plaintiff CSX Transportation, Inc. respectfully demands that

judgment be entered in its favor and against defendant Texas Grease Enterprises, LLC, in

an amount not less than $91,645.00, in addition to prejudgment interest, late fees, and

finance charges, which accrue up until the time of trial, together with costs and attorneys’

fees, as required by the parties’ agreement(s), CSX’s Intermodal Rules Circular, and

applicable tariff(s), and such other relief as this Court may allow.



                                              COHEN & MERRICK P.C.

Date: March 4, 2021                    By:    /s/ Timothy L. Frey            .
                                              Timothy L. Frey (311611)
                                              tfrey@freightlaw.net
                                              COHEN & MERRICK P.C.
                                              125 Coulter Avenue
                                              Suite 1000
                                              Ardmore, PA 19003
                                              Phone: (215) 609-1110
                                              Facsimile: (215) 609-1117

                                              Attorneys for CSX Transportation, Inc.

Of Counsel:

Eric C. Palombo
Daniel L. Sulvetta
COHEN & MERRICK P.C.
125 Coulter Avenue
Suite 1000
Ardmore, PA 19003
Phone: (215) 609-1110
Facsimile: (215) 609-1117
epalombo@freightlaw.net
dsulvetta@freightlaw.net



                                              7
